Citation Nr: 1745255	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extension of a temporary total rating (TTR) for a period of convalescence from right knee surgery beyond February 2, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

On November 15, 2011, the Veteran underwent a debridement of bone and retropatellar bursitis revision, patellar component in the right knee.  The operation involved replacing the original patellar prosthesis of the right knee joint with a new component.


CONCLUSION OF LAW

The criteria for a one-year evaluation of 100 percent for prosthesis replacement of right knee joint are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an extension of temporary total evaluation based on surgery due to a service-connected total right knee replacement.  Following review of the record, the Board finds that a total evaluation for one year following patella revision surgery of the right knee is met, effective November 15, 2011.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent rating is assigned for one year following implantation of knee prosthesis for a service-connected knee disability, followed thereafter by a minimum 30 percent rating, or a 60 percent rating if there are chronic residuals consisting of severe painful motion or weakness.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Apart from a 100 percent rating on a schedular basis, a total disability rating (100 percent) may also be assigned due to convalescence pursuant to 38 C.F.R. § 4.30.  The pertinent regulations provide that a total disability rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more. The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30(a).

A total rating under section (1), (2) or (3) above may be extended for intervals of 30, 60 or 90 days.  38 C.F.R. § 4.30 (b)(1).  A total rating under section (2) or (3) above may be extended for up to 6 months beyond the initial 6 month period.  38 C.F.R. § 4.30(b)(2).

By way of history, the record reveals that the Veteran underwent a total knee replacement with patellar resurfacing on January 9, 2008.  In a May 2008 rating decision, the RO granted service connection for total right knee replacement, assigning a 100 percent disability rating effective January 9, 2008.  In a February 2009 rating decision, the RO assigned a 30 percent rating for total knee replacement, effective March 1, 2009.  

In November 2011, the Veteran underwent second operation for his right knee disability.  The November 2011 Operation Report documented a preoperative diagnosis of right painful total knee arthroplasty.  According to the report, the surgeon conducted a "debridement of bone and retropatellar bursitis revision patellar component."  The surgical report indicated the following:

The patellar component was removed at this time.  The patella was recut.  Patellar thickness was measured.  It was 13mm.  The patella was sized.  A size 41 fit the patella the best.  The patella was medialized as much as possible.  Patellar holes were drilled and a size 41 Zimmer all-poly patella was cemented using Palacos cement.  

The Board finds that the November 2011 surgery included a prosthetic replacement of the knee joint, as is required for a 100 percent rating under Diagnostic Code 5055.  A revision patella, sometimes referred to as a revision total knee replacement, is a surgical procedure involving the removal of some or all of the parts of the original prosthesis and the replacement of new prosthesis components.  See Michael B. Cross, MD, Revision Total Knee Replacement, AAOS.org (May 2015), http://orthoinfo.aaos.org/topic.cfm?topic=A00712.  In this case, the November 2011 operation involved removing the original patella component, measuring and cutting a new patella component, and cementing the new patella component into place.  As the November 2011 operation replaced the Veteran's original prosthesis in the right knee joint, the Board finds the November 2011 operation meets the criteria for a one year, 100 percent rating.  Accordingly, a 100 percent rating is warranted for one year following the date of the revision patella surgery, effective November 15, 2011.     



ORDER

A 100 percent disability rating is granted for prosthesis replacement of knee joint for one year following implantation of prosthesis, effective November 15, 2011. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


